Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the previous Office action on April 21, 2022, has been received. By way of this reply, Applicant has amended claims 1, 3, 4, 8, 13, 14, 18, 19, 21-22, 24, and 28, cancelled claim 2, and introduced new claims 38-49.
Claims 1, 3-4, 6-26, 28, 31-32 and 34-49 are allowed as amended below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Approval for this Examiner’s amendment was granted by attorney David A. Gass in a telephone call on May 19, 2022.

The application has been amended as follows: 
--Claim 18. (Currently amended) A cell comprising a TCR according to claim 1, or one or more [[a]] polynucleotides encoding the α chain and[[/or]] the β chain thereof.--

--Claim 24. (Currently amended) A method of preparing a cell, which comprises the step of integrating an expression cassette into [[the]]an endogenous gene encoding the TCR α chain and/or [[the]]an endogenous gene encoding the TCR β chain of the cell, wherein the endogenous gene is disrupted by [[the]]an artificial nuclease, and wherein the expression cassette comprises [[a]] one or more polynucleotide sequence(s) comprising a nucleotide sequence encoding [[a]]the TCR of claim 1.--

--Claim 28. (Currently amended) A chimeric molecule comprising a TCR of claim 1, 

--Claim 31. (Currently amended) A method for treating , wherein the disease associated with expression of WT1 is a hematological malignancy or a solid tumor.--

--Claim 32. (Cancelled)--

--Claim 35. (Cancelled)--

--Claim 36. (Currently amended) The method of claim [[35]]31, wherein the hematological malignancy is acute myeloid leukemia.--

--Claim 37. (Currently amended) The method of claim [[35]]31, wherein the proliferative disorder is a solid tumor.--
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have addressed all outstanding issues and rejections described in the previous Office action, dated October 21, 2021. Accordingly, all remaining rejections to the claims are hereby withdrawn.
The claimed sequences have been searched and were found to be free of the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644